




EXHIBIT 10.1


LENDER JOINDER AGREEMENT


This LENDER JOINDER AGREEMENT (this "Agreement"), dated as of September 19th,
2014, to the Credit Agreement (as defined below) is by and among BANK OF BLUE
VALLEY (the "Issuing Lender"), EPR PROPERTIES, a Maryland real estate investment
trust, and the Subsidiary Borrowers that are signatories hereto (each, a
“Borrower” and, collectively, the “Borrowers”) and KEYBANK NATIONAL ASSOCIATION,
as administrative agent (in such capacity, the "Administrative Agent") for the
Lenders. Capitalized terms used herein and not otherwise defined shall have the
meanings set forth in the Credit Agreement (as defined below).


RECITALS


WHEREAS, the Borrowers, the other Lenders party thereto and the Administrative
Agent entered into that certain Amended and Restated Credit Agreement dated as
of July 23, 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the "Credit Agreement");


WHEREAS, the Borrowers have requested an increase in the aggregate Commitments
pursuant to Section 2.14 of the Credit Agreement; and


WHEREAS, the Issuing Lender has agreed to provide a Commitment on the terms and
conditions set forth herein and under the Credit Agreement.


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


AGREEMENT


1.The Issuing Lender hereby agrees to issue its Commitment in the aggregate
amount set forth on Annex A hereto, with the increase in the aggregate
Commitments being handled on pro rata basis with all Lenders in accordance with
Section 2.14(e)(v)(A) of the Credit Agreement.


2.The Issuing Lender (a) represents and warrants that it has full power and
authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and to issue
its Commitment under the Credit Agreement; (b) confirms it has received a copy
of the Credit Agreement, and has received or has been afforded the opportunity
to receive copies of the most recent financial statements delivered pursuant to
Section 8.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Agreement and to issue its Commitment under the Credit Agreement; (c)
confirms it has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement and to issue its Commitment under the Credit Agreement; (d) if it is a
Foreign Lender, agrees to provide any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
the Issuing Lender; and (e) agrees that (i) it will, independently and without
reliance on the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action




--------------------------------------------------------------------------------




under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.


3.Borrowers hereby represent and warrant that (1) they have full power and
authority, and have taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and to issue
the Indebtedness under the Credit Agreement in accordance with this Agreement,
(2) the representations and warranties of the Borrowers in the Credit Agreement
and in each other Loan Document are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case, to the knowledge of the
Borrowers, they are true and correct as of such earlier date, and except to the
extent of changes resulting from transactions contemplated and permitted by the
Credit Agreement and changes occurring in the ordinary course of business (in
each case to the extent not constituting a Default or Event of Default), (3) no
Default or Event of Default exists and is continuing or would result from the
increase in the aggregate Commitments as contemplated in this Agreement
(including on a pro forma basis relative to financial covenant compliance), and
(4) the incurrence of Indebtedness in an aggregate principal amount equal to the
full Facility Amount after giving effect to all Commitment increases and new
Commitments contemplated in this Agreement does not and will not result in a
breach of, or a default under, any agreement to which any Borrower is a party.


4.In addition to any other fees due Administrative Agent or the Lenders under
the Credit Agreement or the Fee Letter, Borrowers agree to pay to Issuing Lender
on the date hereof an upfront fee as agreed to between Issuing Lender and
Borrowers.


5.Any notice to be provided to the Issuing Lender under the Loan Documents shall
be sent to the following address: Bank of Blue Valley, 11935 Riley, Overland
Park, Kansas 66213, Attention: Bruce McCune, Vice President.


6.This Agreement may be executed in any number of counterparts and by the
various parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one contract. Delivery of an executed counterpart of this Agreement
by telecopier or .pdf shall be effective as delivery of a manually executed
counterpart of this Agreement.


7.This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York.


8.ENTIRE AGREEMENT. THIS AGREEMENT AND THE LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARKIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENT AMONG THE PARKIES.


[remainder of page intentionally left blank]






















--------------------------------------------------------------------------------








IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by a duly authorized officer as of the date first above written.




ISSUING LENDER:
BANK OF BLUE VALLEY

as Issuing Lender




By:     /s/ Bruce McCune
Name:     Bruce McCune
Title:     Vice President














































































[Signature Page to Lender Joinder Agreement]




--------------------------------------------------------------------------------






BORROWERS:    


EPR PROPERTIES




By: /s/ Mark Peterson
Name: Mark Peterson
Title: Senior Vice President


30 WEST PERSHING, LLC
EPT DOWNREIT II, Inc.
EPT HUNTSVILLE, INC.
MEGAPLEX FOUR, INC.
WESTCOL CENTER, LLC
EPT MELBOURNE, INC.
CROTCHED MOUNTAIN PROPERTIES, LLC
EDUCATION CAPITAL SOLUTIONS, LLC
EPR HIALEAH, INC.
EPT 909, INC.
EPT CROTCHED MOUNTAIN, INC.
EPT KALAMAZOO, INC.
EPT MAD RIVER, INC.
EPT MOUNT ATTITASH, INC.
EPT MOUNT SNOW, INC.
EPT NINETEEN, INC.
EPT SKI PROPERTIES, INC.
EPT WATERPARKS, INC.
MEGAPLEX NINE, INC.
ECS DOUGLAS I, LLC
EPT DALLAS, LLC
EPT FONTANA, LLC
EPT TWIN FALLS, LLC
FLIK, INC.
EPT GULF POINTE, INC.
EPT MESQUITE, INC.
EPT SOUTH BARRINGTON, INC.
EPT OAKVIEW, INC.
ECE I, LLC
EPT CHARLOTTE, LLC
EPT PENSACOLA, INC.
                        




By: /s/ Mark Peterson
Name: Mark Peterson
Title: Vice President




[Signature Page to Lender Joinder Agreement]




--------------------------------------------------------------------------------






CANTERA 30 THEATRE, L.P.


By:
Cantera 30, Inc., a Delaware corporation, its general partner



By:     /s/ Mark Peterson
Name:    Mark Peterson
Title:    Vice President




TAMPA VETERANS 24, L.P.


By:
Tampa Veterans 24, Inc., a Delaware corporation, its general partner



By:     /s/ Mark Peterson
Name:    Mark Peterson
Title:    Vice President




NEW ROC ASSOCIATES, L.P.


By:
EPT New Roc GP, Inc., a Delaware corporation, its general partner



By:     /s/ Mark Peterson
Name:    Mark Peterson
Title:    Vice President


                








































[Signature Page to Lender Joinder Agreement]




--------------------------------------------------------------------------------






Accepted and Agreed:




KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent




By:    /s/ Janice E. McGrath        
Name: Janice E. McGrath
Title: Vice President
























































































--------------------------------------------------------------------------------




[Signature Page to Lender Joinder Agreement]


Annex A to
Lender Joinder Agreement




COMMITMENT




Issuing Lender
Commitment
BANK OF BLUE VALLEY
$10,000,000.00























